        Case: 3:18-cv-01021-slc Document #: 50 Filed: 04/22/21 Page 1 of 6




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN
________________________________________________________________________________________

NATE A. LINDELL,
                                                            OPINION AND ORDER
                      Plaintiff
       v.                                                        18-cv-1021-slc

CATHY JESS, JIM SCHWOCHERT,
JOHN DOE #1, GARY BOUGHTON,
and MARK KARTMAN,

                    Defendants.
________________________________________________________________________________________

       Pro se plaintiff Nate Lindell filed this lawsuit pursuant to 42 U.S.C. § 1983, challenging

his conditions of his confinement while he was in restrictive housing at the Wisconsin Secure

Program Facility (WSPF) between approximately 2003 and 2018. This lawsuit has taken a long

time to get off the ground. I initially dismissed Lindell’s 97-page long complaint and allowed

him to file an amended complaint that complied with the pleading requirements of Federal Rule

of Civil Procedure 8. Then, on April 30, 2020, after it came to my attention that Lindell had

“struck out” under 28 U.S.C. § 1915(g), I revoked his in forma pauperis status because he had not

pled facts suggesting that he was facing imminent danger of serious physical injury. (Dkt. 26.)

Lindell thereafter arranged for payment of the full filing fee, and on January 20, 2021, I granted

Lindell leave to proceed against defendants Cathy Jess, John Doe #1, Gary Boughton, Mark

Kartman, and Jim Schwochert on a Fourteenth Amendment due process claim related to

Lindell’s continued placement on administrative confinement status at WSPF.

       The day defendants accepted service of process, they filed a motion to stay and dismiss

this action, arguing that I should dismiss this lawsuit as a sanction for Lindell’s previous failure

to inform the court that he had “struck out.” (Dkt. 37.) The parties have aggressively litigated

defendants’ motion since then, with Lindell submitting a sur-response (dkt. 42), and most
         Case: 3:18-cv-01021-slc Document #: 50 Filed: 04/22/21 Page 2 of 6




recently asking that I sanction defense counsel for bringing this motion (dkt. 47), prompting me

to cut off the parties’ submissions (dkt. 49). Having reviewed all of their submissions, I conclude

that dismissal of this action with prejudice is the appropriate sanction for Lindell’s previous

failure to disclose his “struck out” status, and I will not sanction defendants. Accordingly, I am

granting defendants’ motion, denying Lindell’s motion, and dismissing this lawsuit with prejudice.




                                            OPINION

        Under § 1915(g), “if the prisoner has, on 3 or more prior occasions, while incarcerated or

detained in any facility, brought an action or appeal in a court of the United States that was

dismissed on the grounds that it is frivolous, malicious, or fails to state a claim upon which relief

may be granted, unless the prisoner is under imminent danger of serious physical injury.” The

Court of Appeals for the Seventh Circuit recently reaffirmed that “[a] litigant who knows that

he has accumulated three or more frivolous suits or appeals must alert the court to that fact,”

dismissing a prisoner’s appeal for failing to inform the court that he had struck out. Connor v.

Adams, No. 20-2309, 834 F. App’x 266 (Mem), 2021 WL 225877, at *1 (7th Cir. Jan. 22, 2021)

(quoting Ammons v. Gerlinger, 547 F.3d 724, 725 (7th Cir. 2008)); see also Hoskins v. Dart, 633

F.3d 541, 543-44 (7th Cir. 2011) (affirming dismissal of lawsuit as a sanction for intentionally

misrepresenting litigation history); Sloan v. Lesza, 181 F.3d 857, 858-59 (7th Cir. 1999) (“An

effort to bamboozle the court by seeking permission to proceed in forma pauperis after a federal

judge has held that § 1915(g) applies to a particular litigant will lead to immediate termination

of the suit.”).

        Section 1915(g) has applied to Lindell since 2015. By 2006 he had earned two strikes.

He earned one strike in Lindell v. Huibregtse, No. 05-C-3-BBC (W.D. Wis.), when the Court of
        Case: 3:18-cv-01021-slc Document #: 50 Filed: 04/22/21 Page 3 of 6




Appeals for the Seventh Circuit amended the district court’s judgment to be a dismissal with

prejudice as frivolous or malicious, and a second because the court dismissed his appeal for the

same reason, Lindell v. Huibregtse, 205 F. App’x 446, 450 (7th Cir. 2006) (noting explicitly that

Lindell incurred a “strike” for filing the appeal). He earned a third strike in 2007 when the

United States Supreme Court dismissed as frivolous or malicious his petition for certiorari from

the Seventh Circuit’s dismissal. Lindell v. Huibregtse, 549 U.S. 1336 (2007). And in 2015, Lindell

earned a fourth strike in Lindell v. Esser, No. 13-cv-563-wmc, dkt. #15 (W.D. Wis. Apr. 1, 2015),

because his case was dismissed for failure to state a claim, and the court’s dismissal order

informed Lindell that he had earned a strike, see id. at 2.

       Nonetheless, in 2018 Lindell failed to disclose that he struck out to this court when he

submitted his complaint and motion to proceed in forma pauperis. Given Lindell’s demonstrated

proficiency as a pro se litigant in this court, It is reasonable to infer that he then and there was

aware that the restrictions of § 1915(g) applied to him. Indeed, Lindell does dispute that he was

aware of his status.

       In any event, it is incontestible that by January 2020, Lindell’s was aware that he had

incurred more than three strikes because the district court in the Eastern District of Wisconsin

revoked his in forma pauperis status on that basis in Lindell v. Pollard, No. 19-cv-255-LA-WED,

dkt. 41 (E.D. Wis. Jan. 13, 2020). In February, the Eastern District revoked Lindell’s IFP status

on the basis of his failure to disclose his three strikes in another case, Lindell v. Kind, No. 19-cv-

702, 2020 WL 847353, at *1 (E.D. Wis. Feb. 20, 2020).

       Despite these two rulings in the Eastern District, Lindell remained silent in this court. It

fell to the defendants in Lindell’s other lawsuit before me ( Lindell v. Boughton, No. 18-cv-895),
          Case: 3:18-cv-01021-slc Document #: 50 Filed: 04/22/21 Page 4 of 6




to inform me of those developments.1 Then, even though I revoked his in forma pauperis status

in his other case on April 1, Lindell still filed nothing in this case, leaving it to me to revoke that

status in this case at the end of April.

         In the face of his irrefutable misconduct, Lindell argues that dismissal with prejudice is not

the appropriate sanction.       Lindell maintains that if the court believes his omission was

sanctionable, then it should have sanctioned his conduct when it revoked his in forma pauperis

status. Lindell is correct: at that point, I had the authority to dismiss it and opted not to. But

my failure to dismiss this case then is not a reason to reward Lindell’s misconduct now, or to

require defendants to litigate the merits of this case.

         Citing Alexander v. United States, 121 F.3d 312 (7th Cir. 1997), Lindell seeks to avoid

dismissal by arguing that defendants have not shown bad faith, and I granted him leave to

proceed on certain claims. In Alexander, the court was not referring to sanctionable conduct of

the sort at issue here, it was explaining that the use of the adverb “vexatiously” in 28 U.S.C. §

1927, implies “bad intent.” Id. at 316. There is no requirement that this court must find bad

faith before it may dismiss a case due to plaintiff’s failure to disclose that he has struck out under

§ 1915(g). In any event, Lindell’s failure to apprise this court of his status after January 2020

– when he was explicitly informed that § 1915(g) applied to him – leads me to conclude that he

has proceeded in bad faith in this lawsuit. The possible merit of Lindell’s claims does not bear

on whether dismissal of this action is an appropriate sanction for his misrepresentation to the

court.




1
 I note that on May 4, 2020, Lindell’s in forma pauperis status was revoked in another of his Eastern
District lawsuits, Lindell v. Greff, No. 19-cv-0827, 2020 WL 2113787, at *4 (E.D. Wis. May 4, 2020).
        Case: 3:18-cv-01021-slc Document #: 50 Filed: 04/22/21 Page 5 of 6




       Lindell contends that his payment of the filing fee should absolve him from any sanction

for failing to disclose his strikes. Although Lindell has paid the full filing fee in this case, the

court has not yet sanctioned Lindell for his refusal to properly disclose the fact that he could not

proceed in forma pauperis. As the court stated in Ammons, dismissal is appropriate “not only for

lack of payment but also as a sanction for misconduct.” 547 F.3d at 725 (citing Campbell v. Clark,

481 F.3d 967 (7th Cir. 2007)).

       Lindell cites Isby v. Brown, 856 F.3d 508 (7th Cir. 2017), in which the court denied request

to dismiss a prisoner’s appeal with prejudice for his failure to disclose that he struck out. This

decision does not help Lindell. In Isby, the court reaffirmed prisoners’ obligation to disclose having

three strikes, but it exercised its discretion to consider the appeal because (1) Isby’s counsel

offered to pay all fees owed, (2) the appellees did not raise his non-disclosure until two days

before oral argument on appeal, and (3) because Isby’s claims raised “serious constitutional

concerns.”   Id. at 519-21. In so ruling, the court took pains to note that its finding was the

“exception, not the norm,” warning litigants that “[r]estricted filers must still alert the court to

their three-strikes status or risk dismissal and termination of their suits not only for lack of

payment but also as a sanction for misconduct.” Id. at 521.

       In contrast, although Lindell has paid his filing fee in this and his other case before me,

he still owes over $2,000 in filing fees (see dkt. 38-1), and defendants did not delay bringing up

Lindell’s non-disclosure: they filed their motion to dismiss the day they accepted service. The

court’s one-off decision in Isby does not excuse Lindell’s behavior in this lawsuit. Accordingly,
         Case: 3:18-cv-01021-slc Document #: 50 Filed: 04/22/21 Page 6 of 6




given defendants’ prompt attention to Lindell’s misconduct, I find dismissal with prejudice

to be the appropriate sanction in this case.2



                                               ORDER

        IT IS ORDERED that:

           1. Plaintiff Nate Lindell’s motion for leave to file a sur-response
              (dkt. 42) is GRANTED.

           2. Defendants’ motion to dismiss (dkt. 37) is GRANTED.

           3. Plaintiff Nate Lindell’s motion for sanctions (dkt. 47) is DENIED.

           4. Plaintiff’s motion for reconsideration (dkt. 39) is DENIED as moot.

           5. This lawsuit is DISMISSED with prejudice as a sanction for
              Lindell’s failure to timely disclose to this court that he was subject
              to the restriction on his ability to proceed in forma pauperis, set forth
              in 28 U.S.C. § 1915(g).


        Entered this 22nd day of April, 2021.

                                                BY THE COURT:

                                                /s/
                                                _______________________
                                                STEPHEN L. CROCKER
                                                Magistrate Judge




2
  Because I am dismissing this case with prejudice, I need not address defendants’ alternative request
that I dismiss this lawsuit without prejudice for Lindell’s failure to prepay past-due filing fees.

                                                   6
